Detailed action
Summary
1. The office action is in response to application filed on 2/24/2021.
2. Claims 1-22 are pending and has been examined.
Notice of Pre-AIA  or AIA  Status
3. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Allowable Subject Matter
4. 	Claims 1-22 are allowed.
5.	The following is an examiner’s statement of reasons for allowance:
Regarding claim 1. The prior art fails to teach “…a ramp voltage with a ramp circuit based on an additional control signal, wherein the first control signal is based on the ramp voltage; and when the switched-mode power supply transitions from pulse frequency modulation (PFM) mode to pulse width modulation (PWM) mode, delaying the first control signal with respect to the additional control signal by a first duration.”

Dependent claims 2-11 are allowable by virtue of their dependency.

Regarding claim 12. The prior art fails to teach “…a ramp circuit configured to generate a ramp voltage based on an additional control signal, wherein the first control signal is based on the ramp voltage, wherein the switched-mode power supply is configure to delay the first control signal with respect to the additional control signal by a first duration when the switched-mode power supply transitions from pulse frequency modulation (PFM) mode to pulse width modulation (PWM) mode.”

Dependent claims 13-20 are allowable by virtue of their dependency.


Regarding claim 21. The prior art fails to teach “…a ramp circuit configured to generate a ramp voltage based on an additional control signal, wherein the first control signal is based on the ramp voltage, and wherein the device is configure to delay the first control signal with respect to the additional control signal by a first duration when the switched-mode power supply transitions from pulse frequency modulation (PFM) mode to pulse width modulation (PWM) mode.”

Dependent claim 22 is allowable by virtue of its dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion 
6.		The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20080310191 ZHU et al. disclose method and system for pulse frequency modulated switching mode power supplies.
US 6396252 Culpepper et al. disclose switching DC to DC converter with discontinuous pulse skipping and continuous operating modes without external sense resistor.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AFEWORK S DEMISSE whose telephone number is (571)270-7220.  The examiner can normally be reached on M-F 8 AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AFEWORK S DEMISSE/Examiner, Art Unit 2838  
                                                                                                                                                                                                          /ADOLF D BERHANE/    Primary Examiner, Art Unit 2838